Judgment, Supreme Court, New York County (Renee White, J.), rendered November 19, 1997, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree, assault in the second degree and grand larceny in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 20 years, 15 years, and 2 to 4 years, consecutive to a term of 7 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that all terms run concurrently, and otherwise affirmed.
Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. The record supports the court’s determination that the prosecutor’s reasons for challenging the subject prospective jurors were nonpretextual. The court’s findings in this regard are entitled to “ ‘great deference’ ” (People v Hernandez, 75 NY2d 350, 356, affd 500 US 352). The record does not establish disparate treatment on the basis of race of similarly situated panelists.
We find the sentence excessive to the extent indicated.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Lerner, JJ.